Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 26, 1994, which, inter alia, charged claimant with a recoverable overpayment of unemployment insurance benefits.
Claimant collected unemployment insurance benefits after voluntarily retiring from his position as a senior business analyst for an insurance company. The Board subsequently reduced claimant’s benefit rate and charged him with a recoverable overpayment of $11,700 in benefits as a result of his receipt of monthly payments of $1,701 from an employer-*899funded pension plan. Claimant argues that the Board’s decision should be reversed because it was the Department of Labor that erred in paying him benefits even though he disclosed his pension benefits on his unemployment insurance application and because he had no choice but to opt for early retirement since his employer was relocating. We do not find these to be persuasive reasons for overturning the Board’s decision. There is no dispute that claimant received more in employer-funded pension benefits than the amount of his benefit rate. Consequently, he was not entitled to receive unemployment insurance benefits (see, Labor Law § 600 [7]) and the Board properly charged him with a recoverable overpayment.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.